UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5182



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICKY WAYNE SEELEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:98-cr-00068-6)


Submitted:   May 25, 2007                  Decided:   July 11, 2007


Before WILLIAMS, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steven Slawinski, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky Wayne Seeley was originally convicted and sentenced

to imprisonment and supervised release for conspiracy to possess

with intent to distribute cocaine and cocaine base and possession

with intent to distribute cocaine and cocaine base, in violation of

21 U.S.C. §§ 846 (2000) and 841(a)(1) (2000).

          On October 24, 2006, a hearing was held to determine

whether Seeley violated the conditions of his supervised release.

Seeley admitted the first three alleged violations; however, he

denied the last two violations — whether he had broken state laws

by feloniously manufacturing and feloniously possessing marijuana.

The district court found by a preponderance of the evidence that

Seeley committed the five alleged violations and sentenced him to

thirty months’ imprisonment.          Seeley timely noted his appeal and

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).       On   appeal,   Seeley    alleges   that   the   evidence   was

insufficient to establish by a preponderance of the evidence that

he violated the conditions of his supervised release by committing

the new state offenses.        In letters to this Court, Seeley also

challenges the credibility of his wife in her initial statement to

the police and while on the witness stand.

          A decision to revoke a defendant’s supervised release is

reviewed for abuse of discretion.         United States v. Davis, 53 F.3d
638, 642-43 (4th Cir. 1995).      The district court need only find a


                                      - 2 -
violation     by   a    preponderance      of    the   evidence    to    revoke   a

defendant’s supervised release.            18 U.S.C.A. § 3583(e)(3) (West

2000 and Supp. 2006).

             Here, the district court did not abuse its discretion in

finding that Seeley committed the alleged state law violations.

The district court heard Mrs. Seeley’s initial statement to police

that she believed Seeley was growing marijuana in the backyard,

that   she    observed    Seeley   daily    in   the   backyard,    that    Seeley

informed her he had planted something back there, and that she was

not to go out there.         The court also heard that Seeley’s wife’s

daughter told police she believed Seeley was checking on something

in the backyard.         Moreover, marijuana was located where Officer

Bloom had discovered, on a prior occasion, seedlings he believed

were marijuana.          Accordingly, the Government established both

allegations Seeley complains of by a preponderance of the evidence,

and the district court, therefore, did not abuse its discretion in

revoking     Seeley’s    supervised   release.         Additionally,      Seeley’s

attack on appeal on his wife’s credibility does not afford him any

relief.      See United States v. Lomax, 293 F.3d 701, 705 (4th Cir.

2002).

             In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                        We

therefore affirm the judgment of the district court.                    This court

requires that counsel inform Seeley, in writing, of his right to


                                      - 3 -
petition the Supreme Court of the United States for further review.

If Seeley requests that a petition be filed, but counsel believes

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on Seeley.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -